                            U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                                           Chicago District Office
                                                                                      JCK Federal Building
                                                                                230 S. Dearborn, Suite 2920
Justin Mulaire                                                                          Chicago, IL 60604
Direct dial: 312-872-9666                                                         Website: www.eeoc.gov
justin.mulaire@eeoc.gov


                                                July 14, 2021

Honorable William C. Griesbach
Eastern District of Wisconsin - Green Bay
Jefferson Court Building
125 S. Jefferson Street – Room 102
Green Bay, WI 54301-4541

                     RE:     EEOC v. Wal-Mart Stores East, LP
                             Case No. 1:17-cv-00070

Dear Judge Griesbach:

        This letter provides additional points and authority on two issues related to the Court’s
draft jury instructions.

1.        Instruction 4.08 — Interactive Process

        The third sentence of the draft instruction, which is derived from Ekstrand v. School Dist.
of Somerset, 583 F.3d 972 (7th Cir. 2009), should be omitted, to avoid suggesting that an
employee needs to provide a doctor’s note in order to make a request for reasonable
accommodation and trigger the interactive process. The Seventh Circuit has long made clear that
no magic words or steps are required to initiate a request for an accommodation and that what is
sufficient to kick off the interactive process is a duty grounded in “common sense” rather than
rigid, bright-line rules. See Beck v. University of Wisconsin Bd. of Regents, 75 F.3d 1130, 1134
(7th Cir. 1996) (“An employee has the initial duty to inform the employer of a disability before
ADA liability may be triggered for failure to provide accommodations—a duty dictated by
common sense lest a disabled employee keep his disability a secret and sue later for failure to
accommodate.”); EEOC v. Sears, Roebuck & Co., 417 F.3d 789, 804 (7th Cir. 2005) (“Where
notice is ambiguous as to the precise nature of the disability or desired accommodation, but it is
sufficient to notify the employer that the employee may have a disability that requires
accommodation, the employer must ask for clarification.”).

        Especially in cases involving employees with an intellectual disability, the Seventh
Circuit recognizes that once a need for an accommodation is known, an employer who needs
more information has a duty to ask for it. See Bultemeyer v. Fort Wayne Community Schools,
100 F.3d 1281, 1285 (7th Cir. 1996) (“But properly participating in the interactive process means
that an employer cannot expect an employee to read its mind and know that he or she must
specifically say ‘I want a reasonable accommodation,’ particularly when the employee has a
mental illness. The employer has to meet the employee half-way, and if it appears that the
employee may need an accommodation but doesn’t know how to ask for it, the employer should
do what it can to help.”).

                                                   1

            Case 1:17-cv-00070-WCG Filed 07/14/21 Page 1 of 3 Document 230
        Thus Ekstrand is not properly understood as establishing a bright-line test that medical
documentation is needed to initiate a request for an accommodation. The discussion in Ekstrand
makes clear that the interactive process in that case had already been initiated prior to the
employer’s Nov. 28, 2005 receipt of a doctor’s note: the court there concluded that the
defendant had acted reasonably in the months prior to that date and had taken “accommodating
steps” during that period. See id. at 977. Thus the case is better understood as concluding that,
to the extent the plaintiff believed those accommodations were inadequate and that more was
needed for a medical reason that was not otherwise obvious, the plaintiff was the one in a
position to know. In that circumstance, it was the plaintiff who should have provided more
information as part of the interactive process. Moreover, to the extent Ekstrand were read as
stating a rule that providing a doctor’s note is necessary to initiate a request for accommodation,
such a rule would be dicta in any event: Since the court concluded that the employer did take
reasonable steps to make accommodations, there was no need to apply a medical evidence
documentation rule to find in the defendant’s favor for the period prior to Nov. 28, 2005.

         As one court applying Ekstrand has concluded: “Defendant could not simply ignore
Plaintiff’s request for an accommodation until Plaintiff figured out that Defendant required
medical documentation.” Malas v. Hinsdale Township Disrict #86, 2019 WL 2743590, at *20
(N.D. Ill. July 1, 2019); see also Sears, 417 F.3d at 804 (“[A]n employer cannot shield itself from
liability by choosing not to follow up on an employee’s requests for assistance, or by
intentionally remaining in the dark.”).

        Accordingly, the EEOC believes the second and third sentences in the relevant
instruction should be replaced by a sentence at the end of the same paragraph conveying that:
“If, during this interactive process, the employer reasonably requests further information, such as
medical information, or if the employee knew or reasonably should have known that the
employer needed such information, then the employee has a duty to cooperate reasonably in
providing the necessary information.”

2.     Instruction 4.02 — Elements of Failure to Rehire Claim

        The EEOC believes the draft instruction’s requirements that Ms. Spaeth “applied for a
position at Walmart after July 10, 2015” and that Walmart must have “receiv[ed]” such an
application should be omitted.

         The Seventh Circuit has explained that evidence of submission of a job application in a
failure to hire case is part of the formulation of a “prima facie” case under McDonnell-Douglas,
411 U.S. 792 (1973), but that this is merely a common — not the exclusive — means to prove
such a claim. See, e.g., Loyd v. Phillips Brothers, 25 F.3d 518, 523 (7th Cir. 1994). Indeed, in
McDonnell-Douglas itself, the Supreme Court said it was creating a flexible rather than a rigid
standard: “[T]he ... prima facie proof required from [employees] is not necessarily applicable in
every respect to differing factual situations.” 411 U.S. at 802 n.13; see also Volling v. Kurtz
Paramedic Servs., 840 F.3d 378, 383 (7th Cir. 2016) (in light of flexibility in McDonnell-
Douglas, “we have previously relaxed the application requirement in certain circumstances”).
         Showing that an application was submitted but that the applicant was not hired “closes

                                                 2

        Case 1:17-cv-00070-WCG Filed 07/14/21 Page 2 of 3 Document 230
the causal gap between the employer’s decisionmaking process and the [protected status] of the
employee, thus allowing a tentative inference of bad motive on the employer’s part.” Loyd,
25 F.3d at 523. “But, of course, it is not true that the causal gap can never be bridged by
something short of the formal submission of an application.” Id. Thus, the Loyd court
concluded, an application was not needed in that case because the employer’s practices did not
require submitting one to be considered for an internal job opportunity. See id. at 523-25.

        Even more fundamentally, the Supreme Court and Seventh Circuit have made clear that
the McDonnell-Douglas is not used at trial and, even at the summary judgment stage, is merely
one of two evidentiary frameworks available to prove a claim of discrimination. See Perez v.
Thorntons, Inc., 731 F.3d 699, 703 (7th Cir. 2013) (direct method of proof may rely on direct or
circumstantial evidence); EEOC v. Board Of Regents Of University Of Wisconsin System, 288
F.3d 296, 301-02 (7th Cir. 2002) (McDonnell-Douglas not used at trial); see also U.S. Postal
Service Bd. of Govs. v. Aikens, 460 U.S. 711, 714 (1983) (“surprising” at the stage of a trial on
the merits, “to find the parties and the Court of Appeals still addressing the question whether
Aikens made out a prima facie case”).

        Accordingly, the EEOC believes that the elements of the failure to rehire claim should
simply be those set out in the Seventh Circuit pattern instruction: Ms. Spaeth was a qualified
individual with a disability, she was not rehired, and she would have been rehired were it not for
her disability or the need to accommodate her disability. To be sure, Walmart may argue, as a
factual matter, that Ms. Speath’s non-rehire was caused by her failure to submit an application
rather than by discrimination. But this is merely a factual argument for the jury to consider in
evaluating the causation element of the claim. The submission of a job application is not
required, as a matter of law, as a freestanding element of a failure to hire claim.

        The facts of this case make would make such a legal requirement particularly inapt.
There is evidence that a recently terminated employee at Walmart was not even permitted to
submit an application within 30 days of discharge. There is also evidence that a separate path to
rehiring, referred to by the company as “reinstatement” did require submission of an application
by an employee at any point in time. Finally, there is evidence that after Ms. Stevenson requested
that Ms. Spaeth be rehired, the company indicated in response that it would consider the request.
Having conveyed that, the company cannot equitably assert in litigation that it did not consider
the request because some further step was needed. Cf. LaBonte v. U.S., 233 F.3d 1049, 1053
(7th Cir. 2000) (equitable estoppel).

       Accordingly, the instruction should not require the existence of an application for rehire.

                                             Sincerely,

                                              s/Justin Mulaire
                                             U.S. Equal Employment Opportunity Commission
                                             230 S. Dearborn St., Ste. 2920
                                             Chicago, IL 60604
                                             312-872-9666
                                             justin.mulaire@eeoc.gov

                                                3

        Case 1:17-cv-00070-WCG Filed 07/14/21 Page 3 of 3 Document 230
